NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  April  13,  2017*  
                                                                                                       Decided  April  14,  2017  
  
  
                                                                                                                Before  
  
                                                                                            DIANE  P.  WOOD,  Chief  Judge  
  
                                                                                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                                                                                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  16-­‐‑3917                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
JOSEF  BOZEK  and  EVA  BOZEK,                                                                                                   Northern   District   of   Illinois,  
        Plaintiffs-­‐‑Appellants,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  16  C  3100  
BANK  OF  AMERICA,  N.A.,  et  al.,                                                                                              Jorge  L.  Alonso,  Judge.  
       Defendants-­‐‑Appellees.  
  

                                                                                                                 Order  
      
    A  state  judge  ordered  the  home  of  Josef  and  Eva  Bozek  sold  in  foreclosure.  In  this  
federal  suit  under  the  Racketeer  Influenced  and  Corrupt  Organizations  Act,  18  U.S.C.  
§1964(c),  and  other  federal  statutes,  the  Bozeks  accuse  their  lender  and  other  financial  
institutions  of  racketeering  and  discrimination.  They  sought  a  federal  injunction  against  
the  sale  that  the  state  court  ordered.  The  district  judge  declined  to  enjoin  the  sale,  and  
                                                                                                 
           *  We  have  concluded  that  oral  argument  is  unnecessary  because  the  facts  and  argument  are  adequate-­‐‑

ly  presented  in  the  briefs  and  record.  See  Fed.  R.  App.  P.  34(a)(2)(C).  

                                                                                                                                                                             
No.  16-­‐‑3917                                                                                       Page  2  

although  the  federal  suit  remains  pending  the  Bozeks  immediately  appealed  on  the  au-­‐‑
thority  of  28  U.S.C.  §1292(a)(1).  
       
     The  Bozeks’  home  was  sold  in  October  2016,  and  a  state  judge  confirmed  the  sale  the  
following  month.  See  735  ILCS  5/15-­‐‑1508.  Appellees  contend  that  this  moots  the  federal  
suit,  but  it  does  not,  if  only  because  the  appellate  judiciary  of  Illinois  might  reverse  or  
modify  the  order  confirming  the  sale.  And  a  federal  court  could  in  principle  order  the  
sale  undone.  A  case  is  not  moot  as  long  as  some  relief  is  possible,  see  Campbell-­‐‑Ewald  Co.  
v.  Gomez,  136  S.  Ct.  663,  669  (2016),  and  that’s  true  of  the  Bozeks’  situation.  
       
     This  is  as  far  as  they  get,  however,  because  a  federal  injunction  precluding  enforce-­‐‑
ment  of  a  state  court’s  order  is  forbidden  by  the  Anti-­‐‑Injunction  Act,  28  U.S.C.  §2283.  
None  of  that  statute’s  three  exceptions—injunctive  relief  “expressly  authorized  by  Act  
of  Congress,  or  where  necessary  in  aid  of  [the  federal  court’s]  jurisdiction,  or  to  protect  
or  effectuate  its  judgments”—applies  to  the  Bozeks’  request.  They  contend  that  the  state  
court  lacks  jurisdiction  and  that  there  are  other  defects  in  the  foreclosure  proceeding,  
but  those  defenses  must  be  presented  to  and  resolved  by  the  state  court.  

                                                                                                  AFFIRMED